Name: Commission Regulation (EEC) No 1144/88 of 28 April 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/2529 . 4. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1144/88 of 28 April 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 000 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . I2) OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p . 1 . (&lt;) OJ No L 204, 25. 7 . 1987, p. L No L 108/26 Official Journal of the European Communities 29 . 4. 88 ANNEX I LOT A-B-C 1 . Operation Nos (')(*): 196, 197 and 198/88  Commission Decision of 1 October 1987 2. Programme : 1987 3. Recipient : India 4. Representative of the recipient Q : Indian Embassy, 217, Chaussee de Vleurgat, 1050 Brussels (Mr Banerjee, Counsellor); tel . 64 09 734, telex 22510 INDEM B) 5. Place or country of destination : India 5a. Receiver : Dr Narajan Raj, Head of NDDB (National Dairy Development Board), Suraj Plaza III Saya Jigang, Barocha 390-005, Gujarat ; cable Indary, telex 175 239 IDC IN, tel . 666 35 to 666 39) 6 . Product to be mobilized : butteroil 7 . Characteristics and quality of the goods (3) (7) (8) = to be manufactured from intervention butter (Official Journal of the European Communities No C 216 of 14 August 1987, page 7, I.3.1 and I.3.2) 8 . Total quantity : 3 000 tonnes 9. Number of lots : three (A : 330 tonnes ; B : 330 tonnes ; C : 2 340 tonnes) 10 . Packaging and marking : 5 kg in containers of 20 feed ( «) and Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (I.3.3 and I.3.4) Supplementary markings on the packaging : 'ACTION No 196-197-198/88 / EUROPEAN ECONOMIC COMMUNITY FOOD AID / FOR FREE DISTRIBUTION' and Official Journal of the European Communities No 216 of 14 August 1987, page 8 , I.1.3.4. 11 . Method of mobilization : purchase of butter from Bundesanstalt fur landwirtschaftliche Marktord ­ nung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (tel . 156 40, telex 0411727) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2, Regulation (EEC) No 2315/76 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Bombay 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 June 1988 18 . Deadline for the supply : 31 July 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 16 May 1988 , 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 30 May 1988 at 12 noon (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply : 15 August 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Brussels ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on the 15 April 1988 fixed by Regulation (EEC) No 977/88, Official Journal of the European Communities No L 98 ot 15 April 1988 . No L 108/2729 . 4. 88 Official Journal of the European Communities Footnotes (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of ' 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity, certifying that for the product to be delivered the standards applicble, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderer? are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Regulation (EEC) No 2330/87 (Official Journal of the European Communities No L 210 of 1 August 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession ' compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The commodities shall be supplied in containers which fully meet the sanitary standard and which will have no harmful effect on the dairy products . The containers used for transporting fish , fertilizers or hazardous chemicals are not accepted. The supplier is responsible for the delivery of the containers up to the port of destination terminal but not for the unloading of the commodities . In case of commodities delivered port of shipment, in appliction of Article 9 (4) of Regulation (EEC) No 2200/87, the containers will be forwarded by the recipient to the supplier in order to be loaded, trans ­ ported from the factory to the port and loaded on the ship by the supplier. Q The radioactivity certificate must indicate the caesium  1 34 and  1 37 level . (8) The radioactivity certificate must be endorsed by an Indian Embassy. ( ®) In order to enable a major supply to be carried out under the best possible conditions in view of the situa ­ tion of the market for the product in question, the tenderer awarded the contract for the supply in this notice will obtain an application, as soon as he is designated, an advance of 60 % of the amount in his tender. The advance payment will be made on presentation of evidence of the lodging of a security in favour of the Commission for an amount equal to the advance plus 10 % . The security will be lodged in accord ­ ance with the second subparagraph of Article 12 (2) of Regulation (EEC) No 2200/87. The security may be released only on the initiative of the Commission, under the conditions laid down in Article 22 (3) of Regulation (EEC) No 2200/87. No L 108/28 Official Journal of the European Communities 29 . 4 . 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote 245 625 kg :A 196/88 402 600 kg Rhenus AG KÃ ¼hlhaus Mitte BeusselstraÃ e 44n-9 D-1000 Berlin 21 19 200 kg : Lagerhaus Nordwest Rudolph &amp; Co. FranklinstraÃ e 8 D-1000 Berlin 10 137 775 kg : Lankwitz GmbH MalteserstraÃ e 139-143 D-1000 Berlin 48 (Marienfelde) B 402 600 kg 197/88 Lankwitz GmbH MalteserstraÃ e 139-143 D-1000 Berlin 48 (Marienfelde) C 2 854 800 kg 918 950 kg : 198/88 Lankwitz GmbHMalteserstraÃ e 139-143 D-1000 Berlin 48 (Marienfelde) 847 425 kg : Markt- &amp; KÃ ¼hlhallen AG Werk 23  Tempelhof GermaniastraÃ e 14-17 D-1000 Berlin 42 408 800 kg : Gustav Wilke GmbH &amp; Co. Gewerbhof 9 D-1000 Berlin 20 - 514 275 kg : Vereinigte Molkereizentrale GoltzstraÃ e 18-20 D-1000 Berlin 20 - 165 350 kg : Markt- &amp; KÃ ¼hlhallen AG Werk 22  Neukoelln NiemetzstraÃ e 32-50 D-1000 Berlin 44